DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-10, 15-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., US 2018/0240731 A1.
Claim 1. Choi et al., disclose a method of manufacturing a semiconductor having a double-sided substrate (such as the one in fig. 1, [0027]) comprising: 
-preparing a first substrate (item 200) on which a specific pattern (item 210) is formed to enable electrical connection;
-preparing at least one semiconductor chip (item 300) bonded to one side of a metal post (item 600); 
-bonding the at least one semiconductor chip to the first substrate (as seen in the structure of fig. 1, items 300 and 200 are bonded); 
-bonding a second substrate (item 500) to the other side of the metal post (item 600); 
-forming a package housing (such as item 100) by packaging the first substrate and the second substrate (as seen in the structure of fig. 1); 
-and forming terminal leads (such as item 400) toward the outside of the package housing to enable electrical connection.

Claim 2. Choi et al., disclose a method of manufacturing a semiconductor having a double-sided substrate (such as the one in fig. 4) comprising: 
-preparing a first substrate (200) comprising a specific pattern (item 210) formed thereon to enable electrical connection and a second substrate (item 500); 
-preparing at least one semiconductor chip (item 300) bonded to one side of a metal post (600); 
-bonding the at least one semiconductor chip to each of the first substrate and the second substrate (as seen in the structure of fig. 4);
-alternately bonding the second substrate (500) to the other side of the metal post (600) of the first substrate, and the first substrate to the other side of the metal post of the second substrate (as seen in the structure of fig 4); 
-forming a package housing (item 100) by packaging the first substrate and the second substrate (as seen in the structure of fig. 4); 
-and forming terminal leads (item 400) toward the outside of the package housing to enable electrical connection.

Claim 3. Choi et al., disclose the method of claim 1, further comprising additionally and electrically connecting the at least one semiconductor chip to the first substrate, the second substrate, or the terminal leads by wire bonding or flip chip bonding (as disclose in [0008], the wire is attached by bonding and transmits just an electrical signal).

Claim 4. Choi et al., disclose the method of claim 2, further comprising additionally and electrically connecting the at least one semiconductor chip to the first substrate, the second substrate, or the terminal leads by wire bonding or flip chip bonding (as disclose in [0008], the wire is attached by bonding and transmits just an electrical signal).

Claims 5 and 7. Choi et al., disclose the method of claim 1, wherein the first substrate or the second substrate comprises an insulating layer and at least one conductive layer stacked on an upper part, a lower part, or both upper part and lower part of the insulating layer. This limitation would read through [0027] wherein is disclosed that the first substrate 200 and the second substrate 500 of the present disclosure may be formed of a material such as ceramic (Al2O3) or an aluminum nitride substrate (AIN) and metal patterns 210 and 510 are formed therein, respectively.

Claims 6 and 8. Choi et al., disclose the method of claim 2, wherein the first substrate or the second substrate comprises an insulating layer and at least one conductive layer stacked on an upper part, a lower part, or both upper part and lower part of the insulating layer. This limitation would read through [0027] wherein is disclosed that the first substrate 200 and the second substrate 500 of the present disclosure may be formed of a material such as ceramic (Al2O3) or an aluminum nitride substrate (AIN) and metal patterns 210 and 510 are formed therein, respectively. 

Claim 9. Choi et al., disclose the method of claim 1, wherein the metal post comprises a single conductive material or at least two conductive materials. This limitation would read through [0027] wherein is disclosed that the first metal unit 600 and the second metal unit 700 are formed by a columnar metal post, structurally stable form is provided and effective thermal conduction may be achieved while the metal post does not occupy a large space in the package body 100.

Claim 10. Choi et al., disclose the method of claim 2, wherein the metal post comprises a single conductive material or at least two conductive materials. This limitation would read through [0027] wherein is disclosed that the first metal unit 600 and the second metal unit 700 are formed by a columnar metal post, structurally stable form is provided and effective thermal conduction may be achieved while the metal post does not occupy a large space in the package body 100. 

Claim 15. Choi et al., disclose the method of claim 1, wherein the metal post and the semiconductor chip are bonded to each other by directly contacting a heat block to the metal post or the semiconductor chip, or by using hot air which does not directly contact the metal post or the semiconductor chip. This limitation would read through [0034] wherein is disclosed that a plurality of semiconductor chips 300 may be provided on the first substrate 200 and first metal units 600 are also provided so as to correspond to the number of semiconductor chips 300 so that first metal units 600 are bonded to the individual semiconductor chips 300.

Claim 16. Choi et al., disclose the method of claim 2, wherein the metal post and the semiconductor chip are bonded to each other by directly contacting a heat block to the metal post or the semiconductor chip, or by using hot air which does not directly contact the metal post or the semiconductor chip. This limitation would read through [0034] wherein is disclosed that a plurality of semiconductor chips 300 may be provided on the first substrate 200 and first metal units 600 are also provided so as to correspond to the number of semiconductor chips 300 so that first metal units 600 are bonded to the individual semiconductor chips 300.

Claim 17. Choi et al., disclose the method of claim 1, wherein the first substrate or the second substrate is partly or entirely exposed to the outside of the upper part or the lower part of the package housing. This limitation would read through [0035] wherein is disclosed that a first substrate 200 which is provided at an inner lower portion of the package body 100 and has a lower surface exposed to the outside of the package body 100.

Claim 18. Choi et al., disclose the method of claim 2, wherein the first substrate or the second substrate is partly or entirely exposed to the outside of the upper part or the lower part of the package housing. This limitation would read through [0035] wherein is disclosed that a first substrate 200 which is provided at an inner lower portion of the package body 100 and has a lower surface exposed to the outside of the package body 100.

Claim 19. Choi et al., disclose the method of claim 1, wherein the bonding the at least one semiconductor chip to the first substrate and the bonding the second substrate to the other side of the metal post are sequentially performed or performed at the same time. This limitation would read through [0035] wherein is disclosed that the bonding structure is slightly different from the first, second, and third examples but the technical spirit that the first metal unit 600 is bonded to the semiconductor chip by an adhesive such as a solder is the same as those of the first, second, and third examples.

Claim 20. Choi et al., disclose the method of claim 2, wherein the bonding the at least one semiconductor chip to each of the first substrate and the second substrate and the alternately bonding the second substrate to the other side of the metal post of the first substrate, and the first substrate to the other side of the metal post of the second substrate are sequentially performed or performed at the same time. This limitation would read through [0035] wherein is disclosed that the bonding structure is slightly different from the first, second, and third examples but the technical spirit that the first metal unit 600 is bonded to the semiconductor chip by an adhesive such as a solder is the same as those of the first, second, and third examples. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2018/0240731 A1, in view of Shimamura et al., US 9,402,321 B2. 

Claims 11 and 12. Choi discloses the method of claims 1 and 2 above.
Choi appears to not specify the step of “wherein the metal post and the semiconductor chip are bonded to each other by a soldering process using a solder containing Sn or Pb or by using a laser”.
However, col. 2, ln 62+, of Shimamura et al., disclose a soldering method in which when soldering using a solder paste of a Sn-Bi-based low-temperature solder. According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to have formed the soldering process of Choi by using the soldering method as taught by Shimamura et al., to improve the strength of a solder composition of the device. 

6.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2018/0240731 A1, in view of Schmitt et al., US 2017/0326640 A1.

Claims 13 and 14. Choi discloses the method of claims 1 and 2 above.
Choi appears to not specify the step of “wherein the metal post and the semiconductor chip are bonded to each other by a sintering process using an adhesive containing 60% or more of Cu or an adhesive containing 60% or more of Ag”.
However, [0013] of Schmitt et al., disclose for example 50 to 80% by weight, and more preferably 55 to 75% by weight, of at least one metal that is present in the form of particles comprising a coating that contains at least one organic compound. [0017] discloses that the metal is copper, silver, gold, nickel, palladium, platinum, or aluminum, in particular silver. Further, [0025] of Schmitt et al., disclose that the solidity of sintering compounds produced using the metal sintering preparation according to the invention is particularly large or, in other words, the bonding between components bonded by sintering using the metal sintering preparation according to the invention is particularly pronounced. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to have formed the soldering process of Choi by using the soldering method as taught by Schmitt et al., to produce contact sites of low porosity and high electrical and thermal conductivity between the components to be connected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899